Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 18, 2022

The Court of Appeals hereby passes the following order:

A22E0039. IN THE INTEREST OF A.A. et al. (FATHER).

      Upon consideration of the Applicant’s motion for an extension of time to file
his application for discretionary appeal, it is ordered that an extension be GRANTED.
The Applicant’s discretionary application is now due on or before April 18, 2022.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/18/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.